Response by
Chief Justice Hobson
on Petition for Rehearing — Overruled.
The conclusions indicated in the last paragraph of the opinion are all expressly predicated on these words, “if on final hearing the facts are as above stated.” If on final hearing the facts are not as stated in the opinion, then what is said in this paragraph will not apply. If it shall turn out that the property is divisbile then unless some valid reason is shown a sale should not be ordered. We based what we said in the opinion on this subject on the record in the old suit, and on the pleadings in this case. But if a different state of facts is shown on final hearing, the result of course may be: different. If, on final hearing, facts should appear making it proper as between the remaindermen and the life tenant that the purchase money lien should be discharged out of the personal estate, and the purchaser may be thus protected, the court may make such disposition of the matter as equity requires, but as the real and' personal property both pass to the same life tenant and to the same remainderman, and are both held precisely alike, we fail to see, as the record is now presented, how this can be material.
Petition overruled.